Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129443                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129443
                                                                   COA: 252484
                                                                   Bay CC: 03-010439-FC
  RICHARD WAYNE ARNOLD,
           Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would remand this case for a hearing pursuant to People v Ginther, 390
  Mich 436 (1973).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2006                      _________________________________________
           p0315                                                              Clerk